DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/26/2021 has been entered.

Response to Amendment
The amendment filed 10/26/2021 has been entered.
Claims 2, 13, and 21-23 are cancelled. 
Claims 1, 3, 16, and 17 are amended.
Claims 1, 3-12, and 14-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, 14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe (US 2005/0219950 Al) in view of Bemb (US 5,303,206 A).
Regarding claim 1, Rowe teaches a localization system for at least one vehicle capable of submergence and movement within a liquid body[#102 in Fig 1], comprising:
a primary system[#101A in Fig 1] including a first positioning module configured to determine a location of the primary system[0016 discloses surface communicator configured to receive GPS data],
a signal generation and timing unit that generates periodic timed primary signals [Fig 5], and a submersible transmitter configured to transmit the primary signals through the liquid body[#101A in Fig 1]; and
at least one secondary system that is carried by the vehicle[#104 in Fig 1, 300 in Fig 3] and includes:
at least two receivers to receive said primary signals[#RI-3 in Figs 3,5,6,7]; and
a controller[Fig 5] that
(i) maintains time-synchronization with the primary system,[Abstract]
(ii) develops a range estimate signal from measurements of received signals from the at least two receivers[Title, 0040,0041] and.....
wherein the controller utilizes a plurality of coordinate frames to provide an estimate of secondary system location[#302 in Fig 3; 0041, 0046-0048] and …
Rowe does not explicitly teach (iii) develops an azimuth-inclination estimation of likeliest angle-of-arrival of the primary signals [Though Title, 0041 teaches range and bearing of which azimuth-inclination is a type of bearing]....., the signal generating and timing unit of the primary system generates the primary signals as a plane wave, and the controller of the secondary system 
Bemb[Title; Abstract; Fig 1A, 6A] teaches (iii) develops an azimuth-inclination estimation of likeliest angle-of-arrival of the primary signal[Col 2; Lines 30-50 teach the use of using directional rotation to turn towards maximum signal strength; Fig 4; Col 10; Lines 35-65 teaches azimuth determination]…..
the signal generating and timing unit of the primary system generates the primary signals as a plane wave[Fig 1A, 4, 5 have waves coming in a plane], and the controller of the secondary system develops the azimuth-inclination estimation by selecting a look-angle that results in a maximum output power when a selected look-angle points in the direction of the plane wave incoming to the secondary system.[Col 2; Lines 30-50 teach the use of using directional rotation to turn towards maximum signal strength; Col 3; Lines 20-40 teach amplitude comparison systems]
It would have been obvious to one of ordinary skill in the art to have modified the communicators of Rowe with of the azimuth inclination estimation of Bemb in order to create an underwater communication system capable of azimuth-inclination estimation. Doing so would give useful directional information to divers.
Regarding claim 12, Rowe, as modified, teaches wherein the primary signals are generated to further include information encoding at least one of primary system location [0019], and at least one command to the at least one secondary system. [#334 of fig 3].
Regarding claim 14, Rowe, as modified, teaches at least a second primary system, said second primary system comprising a third positioning module configured to determine a location of said second primary system[#101B in Fig 1], a second signal generation and timing unit that 
Regarding claim 17, Rowe teaches selecting at least one primary system[#101A in Fig 1] including a first positioning module, a signal generation and timing unit that generates periodic timed primary signals,[Fig 5] and a submersible transmitter configured to transmit the primary signals[#101A in Fig 1]; 
selecting the at least one submersible vehicle[#102 in Fig 1] to carry at least one secondary system[Fig 3] including at least two receivers to receive the primary signals[#RI-3 in Figs 3,5,6,7], and a controller[Fig 5]; 
obtaining the location of the at least one primary system utilizing the first positioning module[Fig 5]; 
sending out at least one primary signal from the at least one primary system[Fig 6,7]; 
maintaining time-synchronization between the at least one primary system and the at least one secondary system[Abstract]; 
receiving the at least one primary signal utilizing the at least two receivers of the at least one secondary system[#RI-3 in Figs 3,5,6,7]; .....
and using a plurality of coordinate frames to estimate range and secondary location relative to the at least one primary system. [#302 in Fig 3; 0041, 0046-0048]…
Rowe does not teach developing an azimuth-inclination estimation of likeliest angle-of arrival of the received primary signal[Though Title, Para 41 teaches range and bearing of which azimuth-inclination is a type of bearing];….. wherein sending out at least one primary signal 
Bemb[Title; Abstract; Fig 1A, 6A] teaches developing a azimuth-inclination estimation of likeliest angle-of arrival of the received primary signal [Col 2; Lines 30-50 teach the use of using directional rotation to turn towards maximum signal strength; Fig 4; Col 10; Lines 35-65 teaches azimuth determination],….. wherein sending out at least one primary signal includes generating a plane wave[Fig 1A, 4, 5 have waves coming in a plane], and developing the azimuth-inclination estimation includes selecting a look-angle that results in a maximum output power when a selected look-angle points in the direction of the plane wave incoming to the secondary system[Col 2; Lines 30-50 teach the use of using directional rotation to turn towards maximum signal strength; Col 3; Lines 20-40 teach amplitude comparison systems].
It would have been obvious to one of ordinary skill in the art to have modified the communicators of Rowe with the azimuth inclination estimation of Bemb in order to create an underwater communication system capable of azimuth-inclination estimation. Doing so would give useful directional information to divers.
Regarding claim 18, Rowe, as modified, teaches comprising the step of performing at least a first autonomous behavior by the submersible vehicle relative to the primary system. [#302 in Fig 3; 0041, 0046-0048].
Regarding claim 19, Rowe, as modified, teaches wherein the primary signals are generated to further include information encoding at least one of primary system location [#326, #330 in Fig 3], and at least one command to the at least one secondary system [#334 in fig 3] and 
Regarding claim 20, Rowe, as modified, teaches comprising the step of returning said at least one secondary system to the location of the primary system. [#334 in fig 3].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rowe (US 2005/0219950 Al) in view of Bemb (US 5,303,206 A), Dizajji (US 6,867,731 B2) and Lee (US 8,403,105 B2).
Regarding claim 16, Rowe teaches localization system for a plurality of vehicles within a liquid body[#102 in Fig 1], comprising: an acoustic source system including a positioning module[#101A in Fig 1], a signal generation and timing unit that generates periodic timed primary acoustic signals [Fig 5], and an underwater acoustic transmitter to transmit the primary acoustic signals through the liquid body[#101A in Fig 1]; and a plurality of vehicles[#102 in Fig 1], each vehicle including (i) a hydrophone array to receive the primary acoustic signals,[#R1 -3 in Figs 3,5,6,7, 0030] (i1) a data acquisition module that maintains time-synchronization with the acoustic source system to trigger periodic recordings from the hydrophone array,[Abstract] (iii) .....that develops a range estimate signal from measurements of received acoustic signals from each hydrophone in the hydrophone array and..... and (iv) .....utilizing a plurality of coordinate frames to provide an estimate of vehicle location. [Fig 3, Fig 5, 0040-0041, 0050].
Rowe does not explicitly teach beamforming and match filtering .....or develops an azimuth-inclination estimation of likeliest angle-of arrival of the primary acoustic signals,[Though Title, Fig 5, Para 40,41,50 teach calculation of the location with respect to the primary]..... or particle filtering module ... and wherein the signal generating and timing unit of the acoustic source 
Dizaji teaches beamforming and match filtering [Col 9 Lines 45-55]. 
It would have been obvious to one of ordinary skill in the art to have modified the communicators of Rowe with the beamforming and match filtering of Dizaji, in order to create an underwater communication system with beamforming and match filtering module. Doing so would better suppress noise.
Lee teaches a particle filtering module [Abstract].
It would have been obvious to one of ordinary skill in the art to have modified the communicators of Rowe with the particle filtering of Lee in order to create an underwater communication system with a particle filtering module. Doing so would better locate the sound source
Bemb[Title; Abstract; Fig 1A, 6A] teaches develops an azimuth-inclination estimation of likeliest angle-of-arrival of the primary signal[Col 2; Lines 30-50 teach the use of using directional rotation to turn towards maximum signal strength; Fig 4; Col 10; Lines 35-65 teaches azimuth determination]…..
and wherein the signal generating and timing unit of the acoustic source system generates the primary acoustic signals as a plane wave [Fig 1A, 4, 5 have waves coming in a plane], and ….. develops the azimuth-inclination estimation by selecting a look-angle that results in a maximum output power when a selected look-angle points in the direction of the plane wave incoming to the 
It would have been obvious to one of ordinary skill in the art to have modified the communicators of Rowe with the azimuth inclination estimation of Bemb in order to create an underwater communication system capable of azimuth-inclination estimation. Doing so would give useful directional information to divers.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe (20050219950 Al) in view of Bemb (US 5303206 A) as applied to claim 1 above, and further in view of Lee (US 8403105 B2).
Regarding claim 3, Rowe as modified teaches wherein the controller applies a.....,each output having a power, and the controller selects the output with the maximum power [0051].....
Rowe does not explicitly teach beamformer to a first plurality of look-angles and the received primary signal each look-angle representing a combination of an azimuth and an inclination angle, generating a first plurality of corresponding outputs [Though Title, 0041, 0050 teaches bearing of which azimuth is a type of bearing]..... representing approximately the azimuth and inclination between the primary system and secondary system to develop the azimuth-inclination estimation [Though Figs 5, 6, 7; para 41, 50-53 teach calculation of the location with respect to the primary]
Lee teaches that a beamformer to a first plurality of look-angles and the received primary signal [Col 5 Lines 25-35]..... .....,each output having a power, and the controller selects the output with the maximum power [Col 5; lines 50-65]...
Bemb[Title; Abstract; Fig 1A, 6A] teaches each look-angle representing a combination of an azimuth angle and an inclination angle[Col 8, Lines 55-65], generating a first plurality of 
It would have been obvious to one of ordinary skill in the art to have modified the communicators of Rowe with the selection of the maximum power in Bemb and the beamformer of Lee in order to better locate the direction of the sound source.
Regarding claim 4, Rowe does not explicitly teach wherein the first plurality of look- angles is constrained to a second plurality of look-angles by the controller applying a particle filter, said second plurality having a smaller number of look-angles than the number of look-angles in the first plurality.
Lee teaches that wherein the first plurality of look-angles is constrained to a second plurality of look-angles by the controller applying a particle filter, said second plurality having a smaller number of look-angles than the number of look-angles in the first plurality [Abstract].
It would have been obvious to one of ordinary skill in the art to have modified the communicators of Rowe with the filter of Lee in order to use a filter to better locate the sound source.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe (US 2005/0219950 Al) in view of Bemb (US 5,303,206 A) and Lee (US 8,403,105 B2) as applied to claim 3 above, and further in view of Delikaris-Manias (US 9,681,220B2).
Regarding claim 5, Rowe does not explicitly teach a spatial filter stored in a computer-readable storage medium, said spatial filter comprising phase-shifts associated with a regular grid of a third plurality of look-angles.
Delikaris-Manias teaches that a spatial filter stored in a computer-readable storage medium, said spatial filter comprising phase-shifts associated with a regular grid of a third plurality of look-angles.[Abstract, Col 3, lines 60-65]
It would have been obvious to one of ordinary skill in the art to have modified the communicators of Rowe in with the spatial filter in Delikaris-Manias in order to create a spatial filter in a computer-readable storage medium. Doing so would allow quicker filtering.
Regarding claim 6, Rowe, as modified, teaches that wherein the secondary system[#104 in Fig 1, 300 in Fig 3] further comprises a second positioning module, configured to determine the location of the secondary system[Fig 5], and the controller re-initiates the first plurality of look-angles upon said second positioning module determining the location of the secondary system [0052].

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe (US 2005/0219950 Al) in view of Bemb (US 5,303,206 A), Lee (US 8,403,105 B2) and Delikaris-Manias (US 9,681,220B2) as applied to claim 5 above, and further in view of Aidala (US 5,877,998 A).
Regarding claim 7, Rowe does not explicitly teach the first plurality of look- angles is converted to a fourth plurality of look-angles based on a motion model, the motion model estimating vehicle speed and yaw.
Aidala teaches that the first plurality of look-angles is converted to a fourth plurality of look-angles based on a motion model, the motion model estimating vehicle speed and yaw [Col 4, lines 34-44].
It would have been obvious to one of ordinary skill in the art to have modified the communicators of Rowe with the models of Aidala to create a motion model. Doing so would better simulate the vehicle location and movement.
Regarding claim 8, Rowe does not explicitly teach wherein the fourth plurality of look-angles is constrained to a fifth plurality of look angles by the controller applying a particle filter, said fifth plurality having a smaller number of look-angles than the number of look-angles in the fourth plurality.
Lee teaches that wherein the fourth plurality of look-angles is constrained to a fifth plurality of look-angles by the controller applying a particle filter, said fifth plurality having a smaller number of look-angles than the number of look-angles in the fourth plurality. [Abstract]
It would have been obvious to one of ordinary skill to have modified the communicators of Rowe with the particle filters of Lee in order to use particle filters to do faster filtering.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rowe (US 2005/0219950 Al) in view of Bemb (US 5,303,206 A) as applied to claim 1 above, and further in view of Celikkor (US 2016/0334793 A1)..
Regarding claim 9, Rowe does not explicitly teach wherein said plurality of coordinate frames includes at least two of a body-fixed frame, a vehicle-carried frame, and a local-level frame.
Celikkor teaches that wherein said plurality of coordinate frames includes at least two of a body-fixed frame, a vehicle-carried frame, and a local-level frame. [Fig 1A and IB].
It would have been obvious to one of ordinary skill in the art to have modified the communicators of Rowe with the coordinate frames of Celikkor in order to utilize a plurality of coordinate frames that includes at least two of a body-fixed frame, a vehicle-carried frame, and a local-level frame. Additionally a person of ordinary skill would be aware of the various coordinate frames that are commonly used to easily represent relative locations.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe (US 2005/0219950 Al) in view of Bemb (US 5,303,206 A) as applied to claim 1 above, and further in view of Dizajji (US 6,867,731 B2).
Regarding claim 10, Rowe does not explicitly teach wherein the controller conducts phased-array beamforming by iterating various azimuth-inclination look-angles, using array geometry to apply time-delay phase shifts to the received signals, and summing the time-delayed signals to determine a maximum response where the receiver/hydrophone signals are in phase and add constructively to develop azimuth-inclination estimation[Though Rowe and Bemb discusses azimuth inclination estimation as shown above in claim 1].
Dizajji teaches that wherein the controller conducts phased-array beamforming by iterating various azimuth-inclination look-angles, using array geometry to apply time-delay phase shifts to the received signals, and summing the time-delayed signals to determine a maximum response 
It would have been obvious to one of ordinary to have modified the communicators of Rowe with the beamforming of Dizajji in order to use beamforming to better locate the sound source.
Regarding claim 11, Rowe does not explicitly teach wherein phase shifts associated with each look-angle are precomputed and stored in a computer-readable storage medium for use by the controller.
Dizajji teaches that wherein phase shifts associated with each look-angle are precomputed and stored in a computer-readable storage medium for use by the controller [Col 9 lines 50-60].
It would have been obvious to one of ordinary skill to have modified the communicators Rowe with the saved phase shifts in a computer medium in Dizaji in order to use precomputed phase shifts to save time on processing.

Response to Arguments
Applicant's arguments filed 10/26/2021 with respect to claims 1, 3-12 and 14-20 have been considered but are moot because the arguments do not apply to the specific combination of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645